Appellant asserts three alleged errors as a basis for a reversal of the trial court's judgment.
I. The court erred in imposing the death penalty, rather than life imprisonment. The indictment specifically charges first-degree murder, under section 690.2, Code of 1946. Appellant, after being fully advised, entered a plea of guilty thereto. The penalty is death or life imprisonment, to be determined by the jury, if a trial, and by the court, upon a plea of guilty. Under such a plea no hearing is necessary as section690.4, Code of 1946 is not applicable. State v. Harper, 220 Iowa 515, 258 N.W. 886. The court held such a hearing but this fact cannot be prejudicial to the appellant, and after this hearing the court, in the exercise of its statutory discretion, imposed the death penalty. There is no abuse of discretion shown in the record.
II. The second assigned error is that the record shows the act was an impulsive and sudden one, and not of a deliberate and premeditated nature. The plea of guilty eliminates this question. Furthermore, the record clearly shows that appellant *Page 349 
carefully planned the same. He first called at the Smith home to arrange for Smith to come to his farm and provided the transportation on the excuse of muddy roads. He procured a rifle and ammunition. He was desperate for funds, which Smith apparently could supply. A complete disappearance of the body was contemplated. It is not denied in the record that he, appellant, stated "`if it hadn't been for Richard Smith coming to his place, he would have had time to burn the body up entirely.'" He had investigated and found a commission merchant at Omaha, named Lundgren, who had bought stock from Smith, and it was this name he used when he called the Smith home and advised them that Smith had gone to Kansas with a load of cattle, and would be gone for several days. The record shows the killing was deliberate and is a clear denial of an impulsive act.
III. The final assignment of error is that the evidence shows that defendant was probably insane at the time the crime was committed. Strictly speaking, this question is eliminated by the plea of guilty, and presents no question for review. However, section 793.18, Code of 1946, provides that when a defendant appeals, this court must examine the record without regard to technical errors or defects which do not affect the substantial rights of the parties and render such judgment as the law demands. It is also the rule of this court that in a criminal case, involving a grave offense and severe penalty, concise statement of the alleged error will not be required, if from the record, the claimed error can be ascertained. State v. Clay,222 Iowa 1142, 271 N.W. 212.
Assuming that section 793.18 applies, where the case is submitted upon briefs and arguments; and assuming that the question of appellant's sanity is as of the time he appeared for sentence rather than at the time of the commission of the crime, the question presented is whether the trial court should have pronounced sentence or called a jury to determine as to appellant's sanity.
In my judgment, section 783.1, Code of 1946, which is referred to in the court's opinion, is not applicable, as no question of appellant's sanity is suggested until after the plea of guilty. *Page 350 
State v. Machovec, 236 Iowa 377, 17 N.W.2d 843; State v. Mikesh,227 Iowa 640, 288 N.W. 606. While State v. Arnold, 12 Iowa 479, is based upon this statute, the same was differently worded than the present one. However, sections 789.9, 789.7 and 789.8 would seem to be applicable, although the effect is the same as it would be under section 783.1.
Section 789.8 provides:
"If the court is of opinion that there is reasonable ground for believing him insane, the question of his insanity shall be determined as provided in this code, and if he is found to be insane, such proceedings shall be had as are herein directed."
This clearly provides that the reasonable ground for believing the defendant to be insane must be in the opinion of the trial court. The reasonable doubt contemplated is such doubt as arises after investigation and ascertainment of the facts, rather than before full knowledge thereof is had. While it was clearly the duty of the trial court, after the suggestion of appellant's sanity was raised, to investigate the facts and thereupon determine the question of the existence of a reasonable doubt, certainly the fact that an investigation was made does not, per se, show the existence of such a doubt. State v. Arnold, 12 Iowa 479.
The question to be determined was whether a reasonable doubt existed as to appellant having sufficient mentality to appreciate the charges against him and the proceedings thereon, and to enable him to make a proper defense. 23 C.J.S., Criminal Law, section 904; 24 C.J.S., Criminal Law, section 1569; 14 Am. Jur., Criminal Law, sections 45 and 49; In re Smith, 25 N.M. 48, 176 P. 819, 3 A.L.R. 83. In State v. Arnold, supra, we said at page 484 of 12 Iowa:
"A doubt must be raised whether at the time there is such mental impairment, either under the form of idiocy, intellectual or moral imbecility, or the like, as to render it probable that the prisoner cannot, as far as may devolve upon him, have a full, fair and impartial trial."
See also The People v. Perry, 14 Cal. 2d 387, 94 P.2d 559, 124 A.L.R. 1123. *Page 351 
The facts before the trial court, as disclosed by the record, show: Appellant was sentenced to life imprisonment in 1922, for a bank robbery, but was paroled in 1931 and discharged in 1932. In 1933 he was charged with stealing horses, in Minnesota, and was confined in a mental hospital in that state for about six months. In 1934 he was transferred from the Minnesota hospital to the hospital at Clarinda, Iowa. In 1935 he was paroled "not cured," and, so far as the record shows, has never been finally discharged. The diagnosis from both the Minnesota and Clarinda hospitals at the time he left the institutions was that his mental reactions and symptoms were similar to, and could be explained in the terms of, chronic encephalitis and so diagnosed his case. At the time of the hearing appellant was examined by two psychiatrists who report that there was no evidence of any recent psychosis since his discharge from Clarinda. While this creates an apparent conflict in the testimony, it is not necessarily so, but even so, a mere conflict is not sufficient to raise a reasonable doubt. See People v. Carskaddon, 123 Cal. App. 177,11 P.2d 38.
We have held in civil cases that when one has been adjudged insane, there is a prima facie presumption that such condition continues until shown otherwise. Assuming appellant entitled to this presumption, still such presumption may be overcome by proof. In 1935 appellant was paroled from Clarinda allegedly suffering from chronic encephalitis. In 1948 he is declared by two psychiatrists as showing no signs of psychosis. He has lived for many years, since his parole in 1935, as an average individual, so far as the record discloses. The facts surrounding the killing clearly negative it as an impulsive act or the result of a harbored desire to kill.
In addition to the above record, the trial court had the opportunity to observe the appellant and his conduct, which we do not have. Under this record, I am not prepared to say that as a matter of law the facts before the trial court compelled it to entertain a real doubt with respect to appellant's sanity or his ability to understand the nature of the proceedings or to make a proper defense. This is what we must find, if this judgment is reversed. State v. Collins, 162 Kan. 34, 174 P.2d 126. *Page 352 
I would affirm the judgment of the trial court.
MANTZ, C.J., and HALE, WENNERSTRUM, SMITH, and MULRONEY, JJ., join in this special concurrence.